Page, J. (dissenting):
For the reason given in this same matter (Matter of City of New York [Newton Ave.], In re Van Cortlandt, 173 App. Div. 32) the order in this case should be reversed and the motion granted.
The easements, for the taking of which compensation was sought in this proceeding, were not taken by the city until August 1, 1914, at which time the petitioners were vested with the title. These easements arise out of the contiguity of the property to the public street, and not out of any grant by the former owner. When the former owner conveyed the property it abutted upon a street that was opened to the public *32use. As an incident of its location, easements of light, air and access were appurtenant to it. These easements were not of such a character that they can be retained by a grantor. They are indissolubly united to the right of possession, and, therefore, the owner at the time the right of access to the public street was obstructed, is entitled to be compensated.
Orders affirmed, with ten dollars costs and disbursements.